—Appeal by the de*633fendant from two judgments of the Supreme Court, Kings County (Gary, J.), both rendered March 12, 1996, convicting him of robbery in the first degree under Indictment Number 7507/95, upon a jury verdict, and robbery in the first degree under Indictment Number 2094/96, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We agree with the defendant that the prosecutor was improperly permitted, over objection, to elicit rebuttal testimony that the defendant was in the company of an alleged co-perpetrator at the time of his arrest 12 days after the crime (see, People v Harris, 57 NY2d 335, cert denied 460 US 1047; People v Ramos, 139 AD2d 775). However, the error was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; People v Mathure, 111 AD2d 876; People v Alston, 158 AD2d 607).
Santucci, J. P., Joy, Friedmann and McGinity, JJ., concur.